Title: From Thomas Jefferson to John Neilson, 6 June 1820
From: Jefferson, Thomas
To: Neilson, John


						
						
							
							
						
					$900On or before the first day of August one thousand eight hundred & twenty one we promise to pay to John Nelson of the county of Albemarle the sum of nine hundred dollars with legal interest thereon from the date hereof for the true payment of which be bind ourselves our heir executors & administrators. Witness our hand and seals this sixth day of June one thousand eight hundred & twentyTh J Randolph
						Th: JeffersonMarch 7th 1823 Recieved from Th J Randolph two hundred dollars  on account of the within bond John Neilson